 

Exhibit 10.2

 

COMMERCIAL LEASE

 

THIS LEASE (“Lease”) dated 7 day of July, 2016, is made by and between BREF 851
LLC (the “Landlord”), and Sensus Healthcare. Inc.         .(“Tenant”).

  

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the
Premises described below for the term and subject to the terms, covenants and
conditions hereinafter set forth:

 

1.DEFINITIONS. Unless the context otherwise specifies or requires, the following
terms shall have the meanings herein specified:

 

1.1           Base Rent: The base rent set forth in Exhibit “A” attached hereto
and made a part hereof (plus all applicable sales tax).

 

1.2           Building: Collectively, the buildings and other improvements on
the Land.

 

1.3           Commencement Date: Date Landlord completes his scope of work as
described in Exhibit “B” and gives notice to Tenant. Estimated to be September
1, 2016

 

1.4           Common Areas: All facilities furnished by Landlord and designed
for the general use, in common, of occupants of the Building, including Tenant,
their respective officers, agents employees and customers, including but not
limited to any of the following which may be furnished by Landlord such as
parking areas, driveways, entrances and exits thereto and landscape areas. All
such areas shall be subject to the exclusive control, administration and
management of Landlord and Landlord shall have the right from time to time to
change the area, level, location, amount and arrangement of such parking areas,
if any, and other facilities referred to above, to restrict parking by Tenants
and their employees and to make all rules and regulations pertaining thereto for
the proper operation and maintenance of the Common Areas.

 

1.5           Security Deposit: $24,272. Security deposit to be applied from
funds already on file with the Landlord.

 

1.6           Governmental Authority: Any federal, state, county, municipal or
other governmental department, entity, authority, commission, board, bureau,
court, agency or any instrumentality of any of same.

 

1.7           Governmental Requirement: Any law, enactment, statute, code,
ordinance, rule regulation, judgment, decree, writ, injunction, franchise,
permit, certificate, license, authorization, agreement or requirement of any
Governmental Authority now existing or hereafter enacted, adopted, promulgated,
entered, or issued applicable to the Premises.

 

1.8           Land: Intentionally Omitted.

 

1.9           Premises: The Building to be occupied by the Tenant, consisting of
approximately 7,768 rentable square feet, with the address of 851 Broken Sound
Parkway, Suite 210, 215 (4,945 rentable square feet); Suite 220, 225 (2,823
rentable square feet), Boca Raton, Florida 33487. See Exhibit “C”.

 

1.10         Permitted Purpose: Office, to the extent permitted by City of Boca
Raton under LIRP zoning.

 

1.11         Rent Commencement Date: The Rent Commencement Date shall be same as
Commencement Date.

 

1.12         Term: That time period between the Commencement Date and the
Termination Date.

 

1.13         Termination Date: The date that is 72 months from the Commencement
Date. Should the Commencement Date fall on any day other than the 1st day of a
calendar month, then the Termination Date shall be the last day of the preceding
month in which the Commencement Date occurred.

 

1 

 

  

1.14         Renewal Option: Tenant shall have a one-time option to extend this
lease for a term of live (5) years, provided it notifies landlord in writing
nine 180 days prior to the Termination Date of its intent to exercise renewal
option. Rental rate shall be same as market rate at the time the option is
exercised.

 

2.          USE/COMPLIANCE. Tenant shall use the Premises solely for the
Permitted Purpose, and for no other purpose whatsoever. The foregoing is a
material consideration to Landlord in entering into this Lease. Tenant shall not
do, bring, keep or permit to be done in, on or about the Premises, nor bring,
keep or permit to be brought therein, anything which is prohibited by, or will,
in any way conflict with any Governmental Requirement or cause a cancellation or
an increase in the rate of any insurance policy covering the Premises. Tenant
shall not do or permit anything to be done in, on or about the Premises for any
improper, immoral, or unlawful purpose, nor shall Tenant cause, maintain or
permit any nuisance in, or about the Premises or commit or suffer to be
committed any waste in, on or about the Premises.

 

3.RENT.

 

3.1         The term “Rent” as used in this Lease, shall include the Base Rent,
and all other items, costs and expenses identified herein as “Additional Rent”,
together with all other amounts payable by Tenant to Landlord under this Lease.
Beginning on the Rent Commencement Date, Tenant shall pay each monthly
installment of Rent (plus all sales taxes from time to time imposed by any
Governmental Authority in connection with rents paid by Tenant under this
Lease), in advance on the first calendar day of each month dining the Term.
Monthly installments for any fractional calendar month, at the beginning or end
of the Term, shall be prorated based on the number of days in such month that
fall during the Term. Tenant shall pay all Rent, without demand, deduction or
set off, to Landlord at the place specified for notice in Section 27 below.
Tenant also shall pay a late charge (“Late Charge”) equal to five percent (5%)
of the amount of any delinquent installment of Rent as an administrative fee
with each payment of Rent not paid within five (5) days after same is due
hereunder. The provisions herein for a Late Charge shall not be construed to
extend the date for payment of any sums required to be paid by Tenant hereunder
or to relieve Tenant of its obligations to pay all such items at the time or
times herein stipulated. Notwithstanding the imposition of such Late Charge
pursuant to this Section, Tenant shall be in default under this Lease if any or
all payments required to be made by Tenant are not made at the time herein
stipulated, and neither demand nor collection by Landlord of any such Late
Charge shall be construed as a cure for such default on the part of Tenant.

 

4.CONSTRUCTION

 

4.1       Landlord to construct approximately 7,768 rentable square feet of
finished office space. Landlord shall build out and update spaces turnkey. See
Exhibit “B”. Attached hereto.

 

5.Intentionally Omitted.

 

6.PREPAID RENT. Intentionally omitted

 

7.           UTILITIES. Landlord shall provide utilities and pay the fees,
costs, or expenses associated with the use of any facilities or services of any
kind whatsoever such as, but not limited to, water, sewers, refuse removal, or
electricity. Utilities included in the Base rent.

 

8.           MAINTENANCE BY TENANT. Except as set forth below, Tenant shall, at
its sole cost and expense, maintain all of the Premises, including, but not
limited to, all janitorial services, interior walls, doors, and all portions of
the Premises in good and sanitary order, condition and repair. Tenant shall not
store any trash, merchandise, crates, pallets or materials of any kind outside
the Building in violation of Governmental Requirements. No recreational
vehicles, boats, motors or other equipment shall be parked or stored outside the
Building. It is the Intent of this Lease to prohibit any outside storage of any
type.

 

9.           MAINTENANCE BY LANDLORD. Landlord shall, at its sole cost and
expense, maintain the roof, foundation and structural portions of the walls of
the Building. Landlord will maintain and provide all utilities, and maintain all
exterior areas on the premises.

 

10.          INSURANCE: INDEMNITY.

 

10.1         Tenant, at its sole cost and expense, shall, throughout the Term,
procure and maintain:

 

2 

 

  

10.1.1           Comprehensive public liability insurance with respect to the
Premises and Tenant’s activities therein and thereabout, insuring against
liability for personal injury or death, property damage or other loss, including
liability arising out of Tenant’s indemnity set forth in this Lease (contractual
liability endorsement) with deductibles of no more than $1,000 and a combined
single limit of not less than $1,000,000.00 per occurrence for bodily injury and
property damage;

 

10.1.2            Worker’s Compensation Insurance in at least the statutorily
required amounts; and

 

10.1.3           Fire and Lightening Extended Coverage, Vandalism and Malicious
Mischief, All Risks and Flood Insurance in an amount adequate to cover the
replacement costs of all personal property, decorations, trade fixtures,
furnishings, equipment, and all contents of the Premises; and

 

10.1.4            Such other insurance as may be reasonably determined by
Landlord.

 

10.2         Tenant’s insurance shall be with a Best’s A+ rated company licensed
to transact business in the State of Florida. Landlord shall be named as an
additional insured under Tenant’s insurance, and such insurance shall be primary
and non-contributing with any insurance carried by Landlord. If, on account of
the failure of Tenant to comply with the above, Landlord is adjudged to be a
co-insurer by its insurance carrier, then any loss or damage Landlord may
sustain by reason thereof shall be borne by Tenant and shall be immediately paid
by Tenant upon receipt of a bill thereof. Tenant’s insurance policies shall
contain endorsements requiring thirty (30) days notice to Landlord prior to any
cancellation or any reduction in amount of coverage. Tenant shall deliver to
Landlord as a condition precedent to its taking occupancy of the Premises (but
not to its obligation to pay Rent), a certificate or certificates evidencing
such insurance acceptable to Landlord, and Tenant shall upon the expiration of
such policies, deliver to Landlord certificates of insurance evidencing the
renewal of such policies.

 

10.3         Tenant, as a material part of the consideration to be rendered to
Landlord, hereby agrees that it will indemnify Landlord and save it harmless
from and against any and all claims actions, damages, liability and expense in
connection with loss of life, personal injury and or damage to property arising
from or out of any occurrence in, upon or at the Premises and the Land, or the
occupancy or use by Tenant of the Premises or any part thereof, or occasioned
wholly or in part by any act or omission of Tenant, its agents, employees,
licensees, invitees, third persons in or about the Premises. In case Landlord
shall be made a party to any litigation commenced by or against Tenant, then
Tenant shall protect and hold Landlord harmless and shall pay all costs,
expenses and reasonable attorney’s fees incurred or paid by Landlord in
connection with such litigation. In addition, Tenant, as a material part of the
consideration to be rendered to Landlord, hereby waives all claims against
Landlord for personal injury or death, property damage or other loss to Tenant,
its agents, employees, licensees, invitees or third persons in or about the
Premises and the Land from any cause, except Landlord’s gross negligence,
arising at any time. Notwithstanding anything to the contrary in this Section,
the amounts of insurance required of Tenant shall not be construed in any manner
whatsoever so as to limit Tenant’s liability hereunder and Tenant’s
indemnification and holding harmless of Landlord shall survive the termination
of this Lease.

 

11.         WAIVER OF SUBROGATION. Tenant and Landlord release each other and
waive any right of recovery against each other for loss or damage to their
respective property, which occurs on or about the Premises (whether due to the
negligence of either party, their agents, employees, licensees, invitees or
otherwise), to the extent that such loss or damage is reimbursed by insurance
proceeds. Tenant and Landlord agree that all policies of insurance obtained by
either of them in connection with the Premises shall contain appropriate waiver
of subrogation clauses.

 

12.         REPAIRS. If Tenant fails to make, maintain or keep the Premises in
good repair and in accordance with all Governmental Requirements, and such
failure continues for five (5) days after written notice from Landlord, Landlord
may perform, but is not obligated to perform any such required maintenance and
repairs, and the cost thereof shall be Additional Rent payable by Tenant within
ten (10) days of receipt of an invoice from Landlord.

 

13.         TENANT’S PROPERTY. Furnishings, trade fixtures and equipment
installed by Tenant shall be the property of Tenant. On expiration of the Term,
if there is then no Event of Default, Tenant may remove any such property and
shall repair the Premises to the same condition as when the Term commenced,
ordinary wear and tear accepted, or reimburse Landlord for the cost of so
repairing the Premises. If Tenant fails to remove such property as required
under this Lease, Landlord may do so and keep and use or dispose of the same in
its sole discretion without any liability to Tenant on account thereof, and
further may charge the cost of any such removal, storage or disposition to
Tenant.

 

3 

 

  

14.         ALTERATIONS BY TENANT. Tenant shall not cut, drill into, disfigure,
deface, or injure any part of the Premises, nor obstruct or permit any
obstruction, alteration, addition, or installation in the Premises without the
prior written consent of Landlord. All alterations, additions or installations,
including but not limited to partitions, air conditioning ducts or equipment
(except movable furniture and fixtures put in at the expense of Tenant and
removable without defacing or injuring the Building or the Premises), shall
become the property of Landlord at the expiration or any earlier termination of
the Term. Landlord, however, reserves the option to require Tenant, at Tenant’s
sole cost and expense, upon notice, to remove all fixtures, alterations,
additions, decorations or installations (including those not removable without
defacing or injuring the Premises) and to restore the Premises to the same
condition as when originally leased to Tenant, reasonable wear and tear
excepted. All work performed by Tenant shall be done: (a) in a good and
workmanlike manner, (b) with materials of the quality and appearance comparable
to those in the Building, (c) in compliance with all Governmental Requirements,
and (d) by contractors or mechanics fully licensed by all applicable
Governmental Authorities. Prior to the commencement of any work by or for
Tenant, Tenant shall furnish to Landlord certificates evidencing the existence
of worker’s compensation insurance covering all persons employed for such work
and with respect to whom death or bodily injury claims could be asserted against
Landlord, Tenant, or the Premises.

 

15.         ASSIGNMENT: SUBLETTING. The identity and financial position of the
Tenant is a material consideration of Landlord entering into this Lease. Tenant
shall not, directly or indirectly, assign or sublet under this Lease or any part
thereof, nor permit all or any part of the Premises to be used or occupied by
another, without first obtaining the written consent of Landlord. Any assignment
or subletting made without such Landlord’s consent, shall be voidable by
Landlord. Any consent by Landlord, unless specifically stated therein, shall not
relieve Tenant from its obligations under this Lease. To be effective, any
assignment or sublease must be in writing and signed by the Landlord, Tenant and
assignee/subtenant, and shall set forth the entire consideration being given and
received. The acceptance of Rent from any other person shall neither be deemed
to be a waiver of any of the provisions of this Lease nor be deemed to be a
consent to the assignment of this Lease or subletting of the Premises. If
Landlord shall consent to any assignment or subletting, the assignee/subtenant
shall assume all obligations of Tenant hereunder and neither Tenant nor any
assignee/subtenant shall be relieved of any liability hereunder in the
performance of any of the terms, covenants and conditions hereof. In the event
Tenant shall request the consent of Landlord to any assignment or subletting of
this Lease, Tenant shall pay, as Additional Rent, all of Landlord’s
administrative costs, overhead, reasonable attorneys’ fees and processing costs
incurred by Landlord in connection therewith regardless of whether or not
Landlord consents to any such assignment or subletting. Tenant hereby
acknowledges and agrees that the acceptance of such fees by Landlord shall not
constitute a consent by Landlord to the proposed assignment, transfer or
sublease.

 

16.         LIENS. Notwithstanding any provision of this Lease to the contrary,
Tenant shall never, under any circumstances, have the power to subject the
interest of Landlord in the Premises or Building to any mechanics’ or
materialmen’s liens or liens of any kind nor shall any provision in this Lease
ever be construed as empowering Tenant to encumber or cause Tenant to encumber
the title or interest of Landlord in the Premises or Building. In order to
comply with the provisions of Section 713.10 Florida Statutes, it is
specifically provided that neither Tenant nor anyone claiming by, through or
under Tenant, including but not limited to contractors, subcontractors,
materialmen, mechanics and laborers, shall have any right to file or place any
kind of lien whatsoever upon the Premises or Building or any improvement
thereon, and any such liens are specifically prohibited. All parties with whom
Tenant may deal are put on notice that Tenant has no power to subject Landlord’s
interest to any claim or lien of any kind or character, and all such persons so
dealing with Tenant must look solely to the credit of Tenant, and not to
Landlord’s interest or assets. Tenant shall put all such parties with whom
Tenant may deal on notice of the terms of this Section. If at any time a lien or
encumbrance is filed against the Premises or Building as a result of Tenant’s
work, materials or obligations, Tenant shall promptly discharge said lien or
encumbrance, and if said lien or encumbrance has not been removed within ten
(10) days from the date it is filed, Tenant agrees to deposit with Landlord cash
in an amount equal to one hundred fifty percent (150%) of the amount of any such
lien or encumbrance, to be held by Landlord (without interest to Tenant, except
as may be required by law) until any such lien or encumbrance is discharged.

 

17.CASUALTY/DAMAGE AND DESTRUCTION.

 

17.1         Partial Damage: “Partial Damage” means damage or destruction to the
Premises to the extent that the cost of repair is less than fifty percent (50%)
of the fair market value of the Premises immediately prior to such damage or
destruction. If at any time during the Term there is Partial Damage, Landlord
may, at Landlord’s option, either (i) repair such damage, in which event this
Lease shall continue in full force and effect, or (ii) give written notice to
Tenant within thirty (30) days after the date of the occurrence of such damage
of Landlord’s intention to terminate this Lease, which termination shall be
effective as of the date of the occurrence of such damage.

 

4 

 

  

17.2         Total Destruction: “Total Destruction” means damage or destruction
to the Premises to the extent that the cost of repair is fifty percent (50%) or
more of the fair market value of the Premises immediately prior to such damage
or destruction. If at any time during the Term there is a Total Destruction,
Landlord may, at Landlord’s option, either (i) repair such damage in which event
this Lease shall continue in full force and effect, or (ii) either Landlord or
Tenant may terminate this Lease as of the date of such Total Destruction.

 

17.3         Abatement of Rent: If Landlord repairs or restores the Premises
pursuant to the provisions of this Section, the Rent payable hereunder for the
period during which such damage, repair or restoration continues shall be abated
in proportion to the degree to which Tenant’s use of the Premises is impaired.
Except for abatement of Rent, if any, Tenant shall have no claim against
Landlord as a result of any such damage. Furthermore, notwithstanding anything
above to the contrary, Tenant shall not be entitled to any abatement of Rent if
such damage is in any way caused by Tenant.

 

18.         CONDEMNATION. If all or any part of the Premises shall be taken
under power of eminent domain or like power, or sold under imminent threat
thereof to any public authority or private entity having such power, this Lease
shall terminate as to the part of the Premises so taken or sold, effective as of
the date possession is required to be delivered to such authority or entity.
Rent for the remaining Term shall be reduced in the proportion that the Premises
is reduced by the taking. If a partial taking or sale of the Premises (i)
reduces the size of the Premises by more than twenty percent (20%), or (ii)
renders the Building commercially unviable to Landlord (in Landlord’s sole
discretion), Tenant in the case of (i), or Landlord in the case of (ii), may
terminate this Lease by notice to the other party within thirty (30) days after
the terminating party receives written notice of the portion to be taken or
sold, such termination to be effective one hundred and eighty (180) days after
notice thereof, or when the portion is taken or sold, whichever is sooner. All
condemnation awards and similar payments shall be paid and belong to Landlord,
except any amounts awarded or paid specifically for Tenant’s trade fixtures and
relocation costs (provided such awards do not reduce Landlord’s award). Without
limiting the generality of the foregoing, all leasehold interest awards shall
belong to and be paid to Landlord, and Tenant shall execute any assignment or
other documentation requested by Landlord to effectuate such award or payment.

 

19.         ACCESS. Upon reasonable notice, except in the case of an emergency,
Landlord shall be permitted to enter the Premises at all reasonable times with
reasonable notice for the purposes of inspecting, repairing and leasing the
Premises and of ascertaining compliance by Tenant with the provisions of this
Lease. Landlord shall use reasonable efforts so as to minimize any inconvenience
to or disruption of Tenant. Landlord may show the Premises to prospective
purchasers, mortgagees, or tenants at any time.

 

20.         SIGNS. Landlord will post tenant name on sign next to Tenant
entrance or on door, as well as provide directory sign.

 

21.         TENANTS DEFAULT.

 

21.1         All rights and remedies of Landlord herein enumerated shall be
cumulative, and none shall exclude any other rights or remedies allowed by law
or in equity. The occurrence of any of the following shall constitute an “Event
of Default” under this Lease by Tenant: (i) Tenant shall fail to make payment of
any monthly installment of Rent, Additional Rent, or any other charges hereunder
in the amount as herein provided within five (5) days from the date any such
payment is due; (ii) Tenant shall violate or fail to perform any of the other
terms, covenants or conditions herein made by Tenant, and such violation or
failure shall continue for a period of thirty (30) days after written notice
thereof to Tenant by Landlord or, if such violation or failure shall reasonably
require longer than thirty (30) days to cure, if Tenant shall fail to commence
to cure same within thirty (30) days after receipt of notice thereof and
continuously prosecute the curing of the same to completion with due diligence;
(iii) Tenant shall make a general assignment for the benefit of its creditors or
shall file or have filed involuntarily against Tenant, a petition for bankruptcy
or other reorganization, liquidation, dissolution or similar relief; (iv) a
proceeding is filed against Tenant seeking any relief mentioned in (iii) above
and said proceeding is not discharged within forty-five (45) days of the filing
thereof; (v) a trustee, receiver or liquidator shall be appointed for Tenant on
a substantial part of its property; or (vi) Tenant shall mortgage, assign or
otherwise encumber its leasehold interest other than as specifically permitted
under this Lease.

 

21.2         Notwithstanding the aforementioned, Landlord, in its sole
discretion, may, at any time after Tenant’s default or violation of any term,
covenant or condition contained herein:

 

21.3         Declare the entire balance of all forms of Rent and Additional Rent
due under this Lease for the remainder of the Term to be due and payable and may
collect the then present value of the same (calculated using a discount equal to
the yield then obtainable from the United States Treasury Bill or Note with a
maturity date closest to the date of expiration of the Term) by distress or
otherwise;

 

21.3.1           Apply the Deposit against the balance of all forms of Rent and
Additional Rent due under this Lease;

 

5 

 

  

21.3.2           Terminate Tenant’s right to occupy the Premises;

 

21.4         Enter the Premises and re-let the same or any part of the Premises
in the name of Landlord, or otherwise, as Tenant’s agent, for a term shorter or
longer than the balance of the Term, and may grant concessions or free rent in
connection therewith, thereby terminating Tenant’s right to possess the
Premises, without terminating Tenant’s obligations to pay the entire balance of
all forms of Rent and Additional Rent for the remainder of the Term, plus
repairs and expenses (including, but not limited to, the expenses of obtaining
possession, brokerage expenses, tenant work modifications, legal fees, and
decorating expenses) in connection therewith. Landlord shall have no obligation
to re-let the Premises, and its failure to do so, or failure to collect rent on
re-letting, shall not affect Tenant’s liability under this Lease. In no event
shall Tenant be entitled to a credit or repayment for re-rental income which is
payable by Tenant under this Lease or which covers a period after the original
term of this Lease; and/or

 

21.4.1           Terminate this Lease and any right of renewal and retake
possession of the Premises.

 

21.5         Any and all property which may be removed from the Premises by
Landlord, pursuant to the authority of this Lease or of law, to which Tenant is
or may be entitled, may be handled, removed or stored by Landlord at the sole
risk, cost and expense of Tenant, and Landlord shall in no event be responsible
for the value, preservation or safekeeping thereof. Tenant shall pay to
Landlord, upon demand, any and all expenses incurred in such removal and all
storage charges against such property. Any such property of Tenant not removed
from the Premises or retaken from storage by Tenant within thirty (30) days
after the end of the Term or of Tenant’s right to possession of the Premises,
however terminated, shall be conclusively deemed to have been forever abandoned
by Tenant and may cither be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit in its sole discretion.

 

21.6         Tenant agrees, that if it shall at any time, fail to make any
payment or perform any other act on its part to be made or performed under this
Lease, Landlord may, but shall not be obligated to, and after reasonable notice
or demand and without waiving, or releasing Tenant from any obligation under
this Lease, make such payment or perform such other act to the extent Landlord,
in its sole discretion, may deem desirable, and in connection therewith, to pay
expenses and employ counsel. All sums so paid by Landlord and all expenses in
connection therewith, together with interest thereon at the highest rate of
interest per annum allowed by law from the date of payment, shall be deemed
Additional Rent hereunder and payable at the time of the next installment of
Rent thereafter becoming due and Landlord shall have the same rights and
remedies for the non-payment thereof, or of any other Additional Rent, as in the
case of default in the payment of Rent.

 

21.7         Notwithstanding anything to the contrary contained herein, if
Landlord elects to terminate this Lease as a result of any of the contingencies
specified in this Section, Landlord shall forthwith, upon such termination, be
immediately entitled to recover as damages, and not as a penalty, an amount
equal to the Rent and Additional Rent provided in this Lease for the residue of
the Term.

 

21.8         If any of Tenant’s checks for Rent are dishonored by Tenant’s bank,
the amount due shall be subject to Late Charges as outlined in Section 3.1. In
addition thereto, Tenant shall pay to Landlord a service charge covering
administrative expenses relating hereto in the amount of One Hundred Dollars
($100.00) per such check. If during the Term more than two (2) of Tenant’s
checks are so dishonored by Tenant’s bank, then Landlord, in its sole
discretion, may require all future Rent of Tenant to be paid by cashiers check
or money order only.

 

21.9         In addition to the Late Charge, any payments required to be made by
Tenant under the provisions of this Lease not made by Tenant when and as due
shall, from the date when the particular amount became due to the date of
payment thereof to Landlord, bear interest at the rate of eighteen percent (18%)
per annum or the maximum lawful rate of interest allowed by law (whichever is
lower). Notwithstanding anything to the contrary in this Lease, Tenant does not
intend or expect to pay, nor does Landlord expect to charge, accept, or collect
any Rent, Late Charge or interest which collectively would be greater than the
highest legal rate of interest which may be charged under the laws of the State
of Florida.

 

21.10         In the event of a breach or threatened breach by Tenant of any of
the terms, covenants and conditions of this Lease, Landlord shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity as
if re-entry, summary proceedings and other remedies were not herein provided
for. Mention in this Lease of any particular remedy shall not preclude Landlord
from any other remedy, in law or in equity. Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant’s being evicted or dispossessed for any cause, or in the
event of Landlord’s obtaining possession of the Premises, by reason of the
violation by Tenant of any of the terms, covenants or conditions of this Lease
or otherwise; and further expressly waives service of any notice of Landlord’s
intention to re-enter. Notwithstanding the aforementioned, Tenant shall pay all
and singular the costs, charges, expenses, and attorneys’ fees, reasonably
incurred or paid at any time by Landlord, including initial collection efforts
and continuing through all litigation, appeals and any post-judgment execution
efforts until fully satisfied, because of the failure of Tenant to perform,
comply with and abide by each and every of the terms, covenants and conditions
of this Lease.

 

6 

 

  

21.11         Tenant agrees that, in exchange for the promises made in the Lease
and other good an valuable consideration received from Landlord, in the event
Tenant files a voluntary petition in bankruptcy or is subject to an involuntary
bankruptcy, Landlord shall not be subject to the provisions of U.S.C. Statute
362, and shall automatically and immediately be entitled to relief from the stay
imposed thereby without necessity of further action or court approval.

 

22.         QUIET ENJOYMENT. If and so long as Tenant pays all Rent and keeps
and performs each and every term, covenant and condition herein contained on the
part of Tenant to be kept and performed, Tenant shall quietly enjoy the Premises
without hindrance by Landlord.

 

23.         HOLDOVER TENANCY. If Tenant shall hold over after the expiration of
the Term, at Landlord’s option, Tenant may be deemed to be occupying the
Premises as a tenant from month to month, which tenancy may be terminated by
fifteen (15) days notice. During such tenancy, Tenant agrees to pay to Landlord,
monthly in advance, Rent in an amount equal to one hundred fifty percent (150%)
of the monthly installment of Rent which was payable on the last day of the
Term, unless a different rate is agreed upon, and to be bound by all of the
terms, covenants and conditions herein specified. If Landlord re-lets the
Premises (or any portion(s) thereof) to a new tenant and the term of such new
lease commences during the period for which Tenant holds over, Landlord shall be
entitled to recover from Tenant any and all costs, legal expenses, attorney’s
fees, damages, loss of profits or any other expenses incurred by Landlord as a
result of Tenant’s failure or inability to deliver possession of the Premises to
Landlord when required under this Lease.

 

24.         AMENDMENT; WAIVER; APPROVAL; CONSENT. This Lease constitutes the
entire agreement between the parties. This Lease shall not be amended or
modified except in writing signed by both parties. Failure of Landlord to
exercise any of its rights in one or more instances shall not be construed as a
waiver of Landlord’s right to strict performance of such rights or as to any
subsequent breach of any such rights. Wherever this Lease requires either the
Landlord’s consent or approval, such consent or approval shall only be deemed
given when in writing and, unless set forth expressly to the contrary, such
consent or approval shall be in the sole discretion of Landlord.

 

25.         NOTICES. All notices, communications and statements required or
permitted under this Lease shall be in writing, delivered in person or sent by
United States Registered or Certified Mail, return receipt requested, with
postage prepaid, or Express Mail or Federal Express (or other similar courier
service having a delivery system which provides for or makes available a signed
receipt of delivery) or by facsimile transmission (provided an original copy is
thereafter provided in the manner stated in this Section below) addressed to the
parties as follows:

 

AS TO TENANT (Before Lease Commencement): TENANT (After Lease Commencement):    
851 Broken Sound Parkway At the Premises Suite
215                                      851 Broken Sound Parkway Boca Raton, FL
33487          Suite 215 Attn: Arthur Levine CFO Boca Raton, FL 33487     AS TO
LANDLORD: BREF 851 LLC WITH A COPY TO:     c/o BUTTERS REALTY & MANAGEMENT  
6820 Lyons Technology Circle   Suite #100   Coconut Creek, Florida, 33073   Fax
(954) 570-8844  

 

Mail service shall be deemed effective upon the earlier of either seventy-two
(72) hours after deposit in the U.S. mail in accordance herewith or upon receipt
or refusal to accept receipt by a reputable courier service. Notices sent by
facsimile transmission which are received by 4:00 p.m. (in the addressee’s time
zone) shall be deemed delivered as of the date of such transmission, provided
that an original copy of such transmission is delivered to the addressee by a
nationally utilized overnight courier service on the day following such
transmission. Either party by written notice to the other may designate
additional parties to receive copies of notices sent to it. Such designees may
be changed by written notice. Either party may at any time, in the manner set
forth for giving notice to the other, designate a different address to which
notices, communication and statements to it shall be sent.

 

7 

 

  

26.         SCHEDULES; EXHIBITS. All schedules, exhibits and typewritten riders,
if any, attached or added hereto are made a part of this Lease by reference and
the terms, covenants, and conditions thereof shall control over any inconsistent
provisions in the Sections of this Lease.

 

27.         LIMITATION OF LANDLORD’S LIABILITY. The term “Landlord” as used
herein shall mean only the owner or owners, at the time in question, of the fee
title to the Premises. In the event of any transfer of such title or interest,
Landlord herein named (and in the case of any subsequent transfers, then the
grantor) shall be relieved from and after the date of such transfer of all
liability in respect of Landlord’s obligations thereafter to be performed,
provided that any funds in the hands of Landlord or the then grantor at the time
of such transfer, in which Tenant has an interest, shall be delivered to the
grantee. The obligations contained in this Lease to be performed by Landlord
shall, subject to the above, be binding on Landlord’s successors and assigns,
only during their respective periods of ownership. The obligations of Landlord
under this Lease do not constitute personal obligations of Landlord or the
individual partners, shareholders, directors, and officers, and Tenant shall
look solely to Landlord’s then existing interest in the Premises, and to no
other assets of Landlord, for satisfaction of any liability in respect of this
Lease, and will not seek recourse against the individual partners, shareholders,
directors, officers, or any of their personal assets for such satisfaction.

 

28.         LANDLORD’S RESERVED RIGHTS. With prior written notice to Tenant, but
without being required to obtain Tenant’s consent, and without liability to
Tenant, landlord shall have the right to (i) sell the Premises (or any
portion(s) thereof) and assign this Lease, the Deposit and Prepaid Rent to the
purchaser, and upon such assignment Landlord shall be released from all of its
obligations under this Lease and Tenant agrees to attorn to such purchaser, or
any other successor or assign of Landlord through foreclosure or deed in lieu of
foreclosure or otherwise, and to recognize such person as successor Landlord
under this Lease; provided that the successor Landlord assumes in full all
Landlord’s obligations under this Lease.

 

29.         ESTOPPEL CERTIFICATE. Within ten (10) days after written request of
either party hereto (the Requesting Party), the other party hereto (the
Responding Party) shall execute and deliver at no charge to the Requesting Party
or its designee, a written statement certifying (i) that this Lease is
unmodified and in full force and effect, or is in full force and effect as
modified and stating the modifications; (ii) the amount of Rent and the date to
Rent have been paid in advance; (iii) the amount of any security deposited with
Landlord; and (iv) that the Requesting Party is not in default hereunder or, if
the Requesting Party is claimed to be in default, stating the nature of any
claimed default. Any such statement by the Responding Party may be relied upon
by a purchaser or lender of the Premises, or any subtenant or assignee of this
Lease.

 

30.         ACCORD AND SATISFACTION. No receipt and retention by Landlord of any
payment tendered by Tenant in connection with this Lease shall give rise to or
support or constitute an accord or satisfaction, or a compromise or other
settlement, notwithstanding any accompanying statement, instruction or other
assertion to the contrary (whether by notation on a check or in a transmittal
letter or otherwise), unless Landlord expressly agrees to an accord and
satisfaction, or a compromise or other settlement, in a separate writing duly
executed by Landlord. Landlord may receive and retain, absolutely and for
itself, any and all payments so tendered, notwithstanding any accompanying
instructions by Tenant to the contrary. Landlord will be entitled to treat any
such payments as being received on account of any item or items of Rent,
interest, expense or damage due in connection therewith, in such amounts and in
such order as Landlord may determine in its sole discretion.

 

31.         SEVERABILITY. The parties intend this Lease to be legally valid and
enforceable in accordance with all of its terms, covenants and conditions to the
fullest extent permitted by law. If any term, covenant or condition hereof shall
be invalid or unenforceable, the parties agree that such term, covenant or
condition shall be stricken from this Lease, the same as if it never had been
contained herein. Such invalidity or unenforceability shall not extend to any
other term, covenant or condition of this Lease, and the remaining terms,
covenants or conditions hereof shall continue in effect to the fullest extent
permitted by law, the same as if such stricken term, covenant and condition
never had been contained herein,

 

32.         SUBORDINATION. The rights of Tenant hereunder are and shall be, at
the election of any mortgagee, subject and subordinate to the lien of any
mortgage or mortgages, or the lien resulting from any other method of financing
or refinancing, now or hereafter in force against the Premises (or any
portion(s) thereof), and to all advances made or hereafter to be made upon the
security thereof and all renewals, modifications or extensions thereof
(collectively, the “Superior Instruments”). This Section shall be self-operative
and no further instrument of subordination shall be required by any mortgagee,
but Tenant agrees upon request of Landlord, from time to time, to execute
whatever documentation may be required to further effect the provisions of this
Section. Landlord agrees to use reasonable efforts to obtain a Non-Disturbance
Agreement, in customary and usual form and content, from any mortgagees.

 

8 

 

  

33.         TIME. Time is of the essence of this Lease with respect to Tenant’s
obligations hereunder and applies to all terms, covenants, and conditions
contained herein with respect to Tenant’s obligation hereunder. All “days” set
forth in this Lease shall be deemed to be “calendar days” unless specifically
stated to the contrary.

 

34.         SUCCESSORS AND ASSIGNS. All terms, conditions to be observed and
performed by Landlord and Tenant hereunder shall be applicable to and binding
upon their respective heirs, administrators, executors, and permitted successors
and assigns. All expressed covenants of this Lease shall be deemed to be
covenants running with the land.

 

35.         CAPTIONS AND SECTION NUMBERS. The captions and section numbers are
for convenience of reference only and in no way shall be used to construe or
modify the provisions set forth in this Lease. It is understood and agreed that
verbs and pronouns in the singular number are uniformly used throughout this
Lease regardless of gender, number of the parties hereto.

 

36.         AUTHORITY. The person executing this Lease, on behalf of Tenant,
does hereby covenant and warrant that Tenant is duly authorized to transact
business, is in good standing and existing, that Tenant is qualified to do
business in the State of Florida, Tenant has full right and authority to enter
into this Lease, and that the persons signing on behalf of Tenant were
authorized to do so.

 

37.         APPLICABLE LAW. This Lease shall be construed according to the laws
of the State of Florida. Should any provision of this Lease require judicial
interpretation, it is agreed by the parties hereto that the court interpreting
or construing the same shall not apply a presumption that any such provision
shall be more strictly construed against the party who itself or through its
agent prepared the same, as all parties have participated in the preparation of
the provisions of this Lease and that all terms, covenants and conditions were
negotiable.

 

38.         BROKER INDEMNIFICATION. Tenant was represented by CBRE and warrants
that no other Broker acted on its behalf. Landlord was represented by Butters
Realty & Management

 

39.         SURRENDER OF PREMISES. Tenant agrees to surrender to Landlord, at
the end of the Term or upon any earlier termination of this Lease, the Premises
in (i) as good condition as the Premises were at the Commencement Date, ordinary
wear and tear excepted; (ii) Tenant shall remove its trade fixtures, furnishings
and equipment from the Premises and shall repair any damage caused by such
removal; and (iii) Tenant shall also remove all rubbish from the Premises.
Tenant hereby expressly authorizes Landlord, as agent of Tenant, to remove such
rubbish and make such repairs as may be necessary to restore the Premises to
such condition at the sole cost and expense of Tenant.

 

40.         ATTORNEYS’ FEES. If either party herein brings an action to enforce
the terms hereof or declare rights hereunder, the prevailing party in any such
action, on trial or appeal, shall be entitled to its costs and reasonable
attorney’s fees, including all appeals from the non-prevailing party.

 

41.         LANDLORD’S DEFAULT. Should Landlord be in default under any of the
terms, covenants or conditions of this Lease, Tenant shall give Landlord prompt
written notice thereof, and Tenant shall allow Landlord a reasonable length of
time in which to cure such default, which time shall not, in any event be less
than thirty (30) days from the date of Landlord’s receipt of such notice. If the
default cannot be cured within such thirty (30) days, no event of default shall
be deemed to have occurred so long as Landlord shall commence the curing of such
default within the thirty (30) day period and shall thereafter diligently
continue the curing of same. In the event Landlord fails to cure any such
default within the period prescribed in this Section, or fails to diligently
cure any such default, then, after written notice from Tenant to Landlord,
Tenant may perform any such obligations of Landlord.

 

42.         FORCE MAJEURE. Landlord shall not be required to perform any term,
covenant or condition in this Lease so long as such performance is delayed or
prevented by force majeure, which shall mean acts of God, labor disputes
(whether lawful or not), material or labor shortages, restrictions by any
Governmental Authority, civil riots, floods, hurricanes, and any other cause not
within the control of Landlord.

 

9 

 

  

43.         TENDER AND DELIVERY OF LEASE. Submission of this Lease does not
constitute an offer, right of first refusal, reservation of or option for the
Premises or any part thereof. This Lease becomes effective as a lease upon
execution and delivery by both Landlord and Tenant.

 

44.         HAZARDOUS WASTE.

 

44.1         Tenant represents and warrants to Landlord that Tenant’s use and
activities on the Premises shall be conducted in compliance with all applicable
environmental ordinances, rules, regulations, statutes, orders, and laws of all
local, state, or federal agencies or bodies with jurisdiction over the Premises
or the activities conducted on the Premises (hereinafter collectively referred
to as the “Environmental Laws”). In the event any of Tenant’s activities require
the use of “hazardous” or “toxic” substances, as such terms are defined by any
of the Environmental Laws, then Tenant represents and warrants to Landlord that
Tenant has received all permits and approvals required under the Environmental
Laws with respect to such toxic or hazardous substances. Tenant covenants and
agrees to maintain the Premises in a “clean” condition during the term of this
Lease, as extended or renewed. As used in this paragraph, the term “clean” shall
mean that the Premises are in complete compliance with the standards set forth
under the Environmental Laws and any standards set forth in this Lease.

 

44.2         In the event Tenant breaches any of its representations,
warranties, or covenants and agreements contained m this paragraph or fails to
notify Landlord of the release of any hazardous or toxic substances from the
Premises, then such breach or failure to notify shall be deemed a default under
this Lease and Landlord shall have all rights and remedies available to it,
including, but not limited to, the right to terminate this Lease or initiate a
clean-up of the Premises, in which case Landlord shall be reimbursed by Tenant
for, and indemnified by Tenant from, any and all costs, expenses, losses, and
liabilities incurred in connection with such clean-up of the Premises (including
all reasonable attorneys’ and paralegals’ fees at trial and all appellate
levels) by Tenant. In the alternative, Landlord may require Tenant to clean-up
the Premises and to fully indemnify and hold Landlord harmless from any and all
losses, liabilities, expenses (including but not limited to reasonable
attorneys’ and paralegals’ fees at trial and all appellate levels), and costs
incurred by Landlord in connection with Tenant’s clean-up action.
Notwithstanding anything herein, Tenant agrees to pay, and shall indemnify
Landlord from and against, any and all losses, claims, liabilities, costs, and
expenses (including reasonable attorneys’ and paralegals’ fees at trial and all
appellate levels) incurred by landlord as a result of any breach by Tenant of
this paragraph, and/or as a result of any contamination of the Premises due to
Tenant’s use of hazardous or toxic substances on the Premises.

 

45.         OPTION TO EXTEND. Tenant shall have a one-time option to extend this
lease for a term of five (5) years, provided it notifies landlord in writing 180
days prior to the Termination Date of its intent to exercise renewal option.
Rental rate shall be same as market rate at the time the option is exercised.

 

46.         RADON GAS. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

47.         JURY WAIVER; COUNTERCLAIMS. LANDLORD AND TENANT HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM INVOLVING ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH (i) THIS LEASE, (ii) THE
RELATIONSHIP OF LANDLORD AND TENANT, (iii) TENANT’S USE OR OCCUPANCY OF THE
PREMISES OR (iv) THE RIGHT TO ANY STATUTORY RELIEF OR REMEDY. TENANT AGREES THAT
IT SHALL NOT INTERPOSE ANY PERMISSIVE COUNTERCLAIM OF ANY NATURE IN ANY SUMMARY
PROCEEDING BROUGHT AGAINST TENANT BY LANDLORD TO OBTAIN POSSESSION OF THE
PREMISES. THIS WAIVER IS MADE KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY BY
TENANT. TENANT FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THIS PROVISION IS A
MATERIAL INDUCEMENT TO LANDLORD IN AGREEING TO ENTER INTO THIS LEASE. TENANT
ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF
THIS WAIVER PROVISIONS AND AS EVIDENCE OF THIS FACT SIGNS IT INITIALS OR THE
INITIALS OF ITS DULY AUTHORIZED REPRESENTATIVE IN THE SPACE IMMEDIATELY BELOW.

 

10 

 

  

48.         RESERVED PARKING. Landlord to grant Tenant Ten (10) Reserved Parking
Spaces at a location to be determined by Landlord.

 

49.         Landlord will replace vertical blinds with sheer rollup blinds with
neutral color or similar.

 

 IN WITNESS WHEREOF, the respective parties have signed, sealed and delivered
this Lease on the date and year written below.

 





WITNESSES:   LANDLORD: BREF 851 LLC         /s/ Darcie Lunsford            
Print Name: Darcie Lunsford   By: /s/ Malcolm Butters             /s/ Skylar
Butters   Print Name: Malcolm Butters           Print Name: Skylar Butters  
Title: Manager                 Date: 7/8/16                 TENANT: SENSUS
HEALTHCARE, INC.             /s/ Sardano, Joe                 Print Name:
Sardano, Joe   By: /s/ Arthur Levine             /s/ Michael Sardano   Print
Name: Arthur Levine           Print Name: Michael Sardano   Title: CFO          
      Date: 7/5/16







 

11 

 

  

EXHIBIT “A”

 

BASE RENT

 

   9/1/2016 thru   10/1/2017 thru   10/1/2018 thru   10/1/2019 thru   10/1/2020
thru   10/1/2021 thru     9/30/2017   9/30/2018   9/30/2019   9/30/2020  
9/30/2021   9/30/2022  Suites 210 and 215   8,744.41    9,065.83    9,337.81  
 9,617.94    9,906.48    10,203.68  Suites 220 and 225   4,992.01    5,175.50  
 5,330.77    5,490.69    5,655.41    5,825.07  Annual Rate PSF   21.22  
 22.00    22.66    23.34    24.04    24.76  Monthly Total*  $13,736.42  
$14,241.33   $14,668.58   $15,108.63   $15,561.89   $16,028.75 

 

*Plus Florida State Tax

 

12 

 

 

EXHIBIT “B”

LANDLORD’S WORK

 

[pg13img1_ex10-2.jpg] 

13 

 

 

EXHIBIT C

PREMISES

 

[pg14img1_ex10-2.jpg]  

14 

 